ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-006, concluding that GARY S. FRIEDMLANN of MOORESTOWN, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three years for violating RPC 1.8(a) (improper business transaction with client), RPC 3.1 (asserting a frivolous claim), RPC 3.3(a)(1) (false statement of material fact to a tribunal), RPC 8.1(a) (false statement of material fact to disciplinary authorities), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice respondent should be required to demonstrate that he has successfully completed twelve hours of courses in professional responsibility;
And GARY S. FRIEDMANN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GARY S. FRIEDMANN is suspended from the practice of law for a period of three years, and until the further Order of the Court, effective March 1, 2003; and it is further
ORDERED that prior reinstatement to practice, respondent shall submit proof to the Disciplinary Review Board and the Office of Attorney Ethics that he has successfully completed twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics; and it is further
*158ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.